DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of species A, which corresponds to claims 1-7, 9, 10 and 14-19 in the reply filed on 26 April 2021 is acknowledged. Claims 8, 11-13 and 20 are withdrawn from further consideration. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galindo; Bradley J. (US 20170181885 A1, published previously as WO 2015171173 on 12 November 2015).  
Regarding claim 1, Galindo discloses an ostomy belt system (¶ [0006], support retrofit kit for an ostomy pouch subsystem), comprising: 
an ostomy belt having a strip of material (¶ [0029], belt element 122); and 
a belt coupling element (¶ [0028], belt ring element 120); 
an ostomy pouch having an outer wall defining an inner volume (¶ [0027], pouch element 102); and 
a pouch coupling section configured for releasable engagement with the belt coupling element (¶ [0028], junction portion (for example weld line 134 or flange 108); ¶ [0034], junction portion 107 (for example, weld joint 134 or flange 108)); 

    PNG
    media_image1.png
    557
    531
    media_image1.png
    Greyscale
wherein one or both of the belt coupling element and the pouch coupling section are configured to bend or flex at a predetermined location (¶ [0015], FIG. 8 is a diagrammatic plan view of an embodiment similar to that of FIG. 5, but in which the junction-engaging aperture is non-circular).
Regarding the limitation of bending at a predetermined location, Galindo depicts a ring element with a thinned portion in Fig. 8 (see annotated Fig. 8). This decreased thickness will promote bending at the thinnest portion of the ring. 


Regarding claim 7, Galindo discloses that the outer wall of the ostomy pouch includes a distal side, a proximal side having an inlet opening formed therein (¶ [0028], Fig. 12, pouch element 102 … stoma aperture 114); and 
a barrier extending from the proximal side (¶ [0028], wafer element 103); 
wherein the belt coupling element is positioned between the barrier and the proximal side (¶ [0028], the junction-engagement aperture 128 is in receipt of the junction portion (for example weld line 134 or flange 108)). 

Regarding claims 9 and 10, Galindo discloses an ostomy belt system wherein the belt coupling element includes one or more flexible sections to allow the belt coupling element to bend or flex at the predetermined location (¶ [0015], FIG. 8 is a diagrammatic plan view of an embodiment similar to that of FIG. 5, but in which the junction-engaging aperture is non-circular); 
wherein the one or more flexible sections are formed by one or more of a reduced material thickness, changes in material profile, and two materials having different flexibility properties (Fig. 8, the midline passes through upper and lower sections with reduced material thickness).
Since Galindo discloses a region with decreased width, it will promote bending at the thinnest portion of the ring. In Figs. 4, 6, 12 and 14, Galindo shows that the belt ring element 120 has a generally uniform material thickness through its cross- section. The embodiment of Fig. 8 has a reduced width along its midline, which contains less material and will bend more easily. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 5, 6 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Galindo; Bradley J. (US 20170181885 A1) in view of Matysiak; Lucien (US 5026361 A).
Regarding claim 14, Galindo discloses an ostomy belt (¶ [0006], support retrofit kit for an ostomy pouch subsystem), comprising: 
a strip of material (¶ [0029], belt element 122);

wherein the coupling element is secured to the strip of material (¶ [0032], elongated slot 126 for receiving the belt element); and 
one or more flexible sections formed on the coupling element to allow for flexing of the coupling element at one or more predetermined locations (¶ [0015], FIG. 8 is a diagrammatic plan view of an embodiment similar to that of FIG. 5, but in which the junction-engaging aperture is non-circular). See annotated Fig. 8 above for the thinned portion which will promote bending at a predetermined portion of the ring. 
Galindo teaches the invention substantially as claimed by Applicant but lacks first and second releasable coupling elements. Matysiak discloses a post-operation fitting device for a side colostomy (col. 1, lines 5-9), comprising: 
a first coupling element and a second coupling element configured for releasable engagement with the first coupling element (col. 2, lines 19-27, two half-rings 1 and 2 … the half-ring 1 being extended at its ends by two tenons 3--3' capable of being inserted in the two mortises 4--4' provided at the ends of the half-ring 2). 
Matysiak permits a user or caregiver to uncouple portions of a fastening system when changing a collection pouch (col. 3, lines 25-30, being easily replaceable at all times). Modifying Galindo with the semicircular, releasable coupling elements of Matysiak will also permit a user to attach a pouch without deforming its adhesive flange through the opening of the belt coupling element. Therefore, it would have been obvious to modify Galindo with the releasable coupling elements and fasteners of Matysiak in order to make the system easier to use, and to attach a pouch without folding or warping an adhesive flange. 
Regarding claims 2, 3, 5, 6 and 15-17, Galindo teaches the invention substantially as claimed by Applicant but lacks first and second coupling elements with first and second releasable fasteners. Matysiak discloses a post-operation fitting device for a side colostomy (col. 1, lines 5-9), comprising: 
a main coupling element including a first coupling element and a second coupling element (col. 2, lines 19-27, two half-rings 1 and 2);
wherein the first coupling element includes one or more fasteners and the second coupling element includes one or more corresponding fasteners configured to releasably engage respective fasteners of the first coupling element (col. 2, lines 19-27, the half-ring 1 being extended at its ends by two tenons 3--3' capable of being inserted in the two mortises 4--4' provided at the ends of the half-ring 2); 
wherein the first coupling element and second coupling element each includes a base (col. 2, lines 19-27, two half-rings 1 and 2; col. 2, lines 32-36, adhesive protective half-ring, respectively 9 and 10); and 
a fastening portion extending from the base (col. 2, lines 19-27, the half-ring 1 being extended at its ends by two tenons 3--3' capable of being inserted in the two mortises 4--4' provided at the ends of the half-ring 2); 
wherein the respective fastening portions form open, curved sections (Figs. 1, 2, two half-rings 1 and 2 are shaped as semicircles); 
wherein the fasteners are positioned at substantially opposite ends of the fastening portion on the first coupling element and the corresponding fasteners are positioned at substantially opposite ends of the fastening portion on the second coupling 
Matysiak provides a convenient way to connect a coupling element (col. 3, lines 25-30, being easily replaceable at all times).
Regarding rationale and motivation to modify Galindo with the semicircular coupling elements of Matysiak, see discussion of claim 14 above. 
 
Regarding claim 18, Galindo discloses an ostomy belt wherein the one or more flexible sections are formed by one or more of a reduced material thickness, changes in material profile, and two materials having different flexibility properties (Fig. 8, the midline passes through upper and lower sections with reduced material thickness).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Galindo and Matysiak,  further in view of Cowles; Raymond H. (US 2837094).
Regarding claims 4 and 19, Galindo discloses a base including an opening for receiving the strip of material (¶ [0032], elongated slot 126 for receiving the belt element). 
Galindo and Matysiak lack a sliding buckle. Cowles discloses a colostomy unit (col. 1, lines 11-12), comprising:
an ostomy belt having a strip of material (col. 2, lines 29-31, belt 9 is composed of elastic material); and 
a belt coupling element (col. 1, lines 70-74, tubular ring 2 composed of a deformable material; col. 2, lines 5-20, pair of columnar bars 3); and 

wherein the belt coupling element is configured to bend or flex at a predetermined location (col. 2, lines 5-20, said bars 3 are then induced in the open ends of the semicircular sections of ring 2); 
wherein the ostomy belt is configured as an adjustable belt including a sliding buckle (col. 2, lines 50-63, belt 9 is adjusted … in slip buckle 18). 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.' " KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;

Cowles provides an alternative and well-known type of belt fastening device. One would be motivated to modify Galindo and Matysiak with the sliding buckle of Cowles since Galindo describes a belt for fastening an ostomy device, and there exist a finite number of adjustment mechanisms for a waist belt. Therefore, it would have been obvious to modify Galindo and Matysiak with the sliding buckle of Cowles in order to try one of the known alternatives for adjusting a waist belt. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lundholt; Rasmus et al.	US 20120220967 A1
Schertiger; Lars Olav et al.	US 20150257922 A1
Dove; Michael W. et al.	US 20100324511 A1
O'Prey; Cormac et al.	US 20150126816 A1
Edvardsen; Henrik et al.	US 20130226116 A1
Hogard; Aurelien et al.	US 20100191202 A1
Praame; Martin et al.	US 20170143535 A1
Prohaska Joseph	CA 2312684 A1
KR 20100006427 U
Bastien Fernand Gabriel Pierre Camille et al.	FR 2947445 A3


Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781